IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON



STATE OF WASHINGTON,                        ;
                                                    No. 68813-8-1
                       Respondent,          ]                                        C3 9^
                                                    DIVISION ONE                     CO          x?a%
(DOB: 6/18/95)
                                                                                           CO    "   •-•-


                       Appellant.           )       FILED: September 30, 2013

          Spearman, A.C.J. — A.A. appeals his conviction for making a false or

misleading statement to a public servant, contending there is insufficient

evidence to support his conviction. He argues that in order to prove the charged

crime, the State had to prove that his true name and date of birth differed from

what he told the police and that the only evidence of his true name and date of

birth resulted from the trial court's error in taking judicial notice of these facts, as

established in the order on arraignment. We agree with A.A. that judicial notice of

his true name was improperly taken, but conclude the error was harmless

because the remaining evidence was sufficient to support his conviction. We

affirm.
No. 68813-8-1/2


                                         FACTS



       On November 29, 2011, Angela Rueberand Fidelito Lontoc, loss

prevention agents at Nordstrom in Tukwila, watched A.A. take several North

Face jackets into a fitting room. He soon left the fitting room, without any

merchandise. After continued surveillance, Agent Lontoc approached A.A. and

detained him as a suspected shoplifter. A.A. was taken to Nordstrom's loss

prevention office, which was under audio and video surveillance, where loss

prevention agents attempted to verify his identity. Agent Lontoc testified that

when he asked A.A. for his name and date of birth, A.A. responded that his name

was "Mohamed Asan Abdawahali" and "first stated a birthdate that added to 19.

Then he changed to a birthdate that stated that he was 18."1
      A short time later, Tukwila police officers Dan Lindstrom and James

Sturgill were dispatched to the scene in response to the incident. Upon their

arrival, Agent Lontoc told them about A.A.'s alleged shoplifting and passed along

the name and date of birth information that A.A. had given them.

       The officers made several attempts to verify A.A.'s identity. First, they ran

the name and date of birth Agent Lontoc provided to them through their

"dispatch," which had no record of anyone with matching biographical

information. One of the officers then asked A.A. his name, to which A.A.

responded "Mohamed Asan Abdawahali."2 The officer then inquired ofA.A.:
       Officer:       What year were you born?

       1Verbatim Report of Proceedings (VRP) at 37.
       2 Exhibit 4.
No. 68813-8-1/3

       A.A.:             [inaudible]
       Officer:          No, what year?
       A.A.              What year?
       Officer:          Yeah.
       A.A.:             '93
       Officer:          What month"
       A.A.:             June3

After another unsuccessful attempt to run A.A.'s purported name and date of

birth, the officers placed A.A. under arrest and transported him to the Tukwila

Police Department.

       At the police station, the officers continued their efforts to verify A.A.'s

identity. Officer Lindstrom testified that as a part of standard booking procedure

he again asked A.A. for his name and date of birth; A.A. replied that his name

was "Mohamed Asan Abdawahali" and that he was born on "January 1, 1993."4

This date of birth was different from the one A.A. had provided the officers earlier

at the Nordstrom loss prevention office. In light of the conflicting information,

Officer Lindstrom ran A.A.'s fingerprints. After receiving the results of the

fingerprint analysis, A.A. was transported to juvenile detention and booked under

the name A.A.

       On December 2, 2011, the State charged A.A., born on June 18, 1995, in

juvenile court with one count of theft in the third degree and one count of making

a false or misleading statement to a public servant. An order on arraignment was




       3 Exhibit 4.

       4 VRP at 83-84.
No. 68813-8-1/4


signed in which A.A. stipulated to his true name and date of birth for the purpose

of establishing juvenile court jurisdiction.5

          A fact finding hearing was held on March 13, 2012. The trial court

adjudicated A.A. guilty as charged of one count of theft in the third degree and

one count of making a false or misleading statement to a public servant. The trial

court concluded that A.A. "did give false information to the police officer, both

with respect to his age, his birthday and with respect to his name."6 The court
stated:


          With respect to the evidence of his name, the evidence is that
          he gave a different name other than [A.A.] and the court... and I
          do not believe that the birth mother has to come to court and
          testify as to someone's name.

          The court is aware that [A.A.] was arraigned under the name
          [A.A.], that he was asked if that was his true and correct name
          and in fact not only was it established through the arraignment
          but also essentially in the course of the evidence he eventually
          admitted to the police officer that his name was [A.A.].t7]
The court entered written findings of fact and conclusions of law. The findings

state that "[A.A.] told the officers that...he was born in June of 1993" and that "[a]t

the station, [A.A.] told Officer Lindstrom that...his date of birth was January 1,

1993."8

          A.A. filed a motion for reconsideration, asserting that the court erred in

taking judicial notice of his name and that the remaining evidence was insufficient



          5Clerk's Papers (CP) at 15.
          6VRPat134.

          7 VRP at 134-35.

          8CP at 28-29 (Findings of Fact 9, 14).
                                                   4
No. 68813-8-1/5


to establish that he made false or misleading statements. The trial court denied

his motion. A.A. appeals.

                                     DISCUSSION

       To find A.A. guilty of the charged crime, the State's burden is to establish

beyond a reasonable doubt that he (1) knowingly; (2) made a false or misleading

statement (3) that is material and (3) to a public servant. See RCW 9A.76.175.

A.A. contends the evidence is insufficient as to the second element, arguing that

"[i]n the absence of evidence regarding appellant's true name and date of birth,

the State failed to prove the biographical information provided was false or

misleading." Brief of Appellant at 13. We disagree.

       In a challenge to the sufficiency of the evidence, we treat the State's

evidence as true, and draw all reasonable inferences from the evidence in favor

of the State. State v. Salinas. 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). The

conviction will not be overturned if a rational trier of fact could find the essential

elements of the crime beyond a reasonable doubt. State v. Green, 94 Wn.2d

216, 220-22, 616 P.2d 628 (1980). Deference is given to the trier of fact to weigh

evidence and resolve conflicting testimony. State v. Bryant, 89 Wn. App. 857,

869, 950 P.2d 1004 (1998) (citing State v. Haves, 81 Wn. App. 425, 430, 914

P.2d 788 (1996)).

       By its express terms, RCW 9A.76.175 requires only proof of a statement

that is false or misleading. One way of proving a statement is false is by

comparing it to another statement known to be true, but that is not the only

means of doing so. In this case, undisputed evidence shows that while at the
No. 68813-8-1/6

Loss Prevention Office, A.A. stated to Officers Lindstrom and Sturgill that his

date of birth is in June of 1993. But once at the station, A.A. told Lindstrom that

he was born on January 1, 1993. We agree with the State that "[cjommon sense

dictates that a person .. . cannot have two different dates of birth." Brief of

Respondent at 8. Necessarily, at least one of the dates of birth A.A. gave to

Officer Lindstrom was false. The two dates together were misleading. Thus, while

it may in some instances be necessary for the State to establish the truth in order

to prove the falsity of a given statement, in this case the State met its burden

without such a showing.

       A.A. also contends that the trial court erred in judicially noticing his

purported "true" name as stated on the order of arraignment.9 We agree. In State
v. K.N., 124 Wn. App. 875, 881-82, 103 P.3d 844 (2004), K.N., a juvenile, was

charged with and convicted of being a minor in possession of liquor. At his trial,

in order to prove that he was under 21 years of age at the time of the crime, the

State presented the order on arraignment, in which K.N. had stipulated to a date

of birth in order to establish juvenile court jurisdiction. The State requested that

the court take judicial notice of the date of birth asserted therein pursuant to ER

201. The trial court did so. On appeal, we held that the order on arraignment was

restricted to purposes of jurisdiction only, and that the finding of a fact for the

limited purpose of jurisdiction does not establish accuracy that cannot reasonably

be questioned as required by ER 201(b). Similarly, here, the trial court erred in

taking judicial notice of the name asserted in the order on arraignment.


       9A.A.'s contention that the trial court also took improper judicial notice of his date
of birth is not supported by the record.
No. 68813-8-1/7


       Nonetheless, because we conclude it was not necessary in this case to

establish A.A.'s true name and date of birth in order to convict him of the crime of

making a false or misleading statement to a public servant, and because the

evidence was otherwise sufficient to sustain the conviction, any such error is

harmless.

      Affirm.




                                                  \)€U^